Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1, 3, 5-12 are allowed.

The present invention is drawn to a polyolefin composition comprising (A) a polyolefin polymer and a crosslinking effective amount of (B) a monocyclic organosiloxane of formula (I):  [R1,R2SiO2/2]n, wherein subscript n is 3, 5, or 6, wherein each R1 is independently a (C2-C4)alkenyl or a H2C=C(R1a)-C(=O)-O-(CH2)m-, where R1a is H or methyl and subscript m is an integer from 1 to 4, and each R2 is independently H, (C1-C4) alkyl, phenyl, or R1, and wherein the polyolefin composition is free of a phosphazene base, and wherein the polyolefin composition is free of an inorganic filler selected from the group consisting of solids containing Al, solids containing Ca, solids containing Mg, solids containing Si, solids containing Ti, and mixtures thereof, and wherein the polyolefin composition is free of a flame retardant comprising an inorganic material.  See claims for full details.      

	Subject of instant claims is patentably distinct over Li et al. (CN 105175887), Macenzie (US 3,859,247), and GB 1277378, cited previously.  References teach compositions comprising a polyolefin and a crosslinking amount of tetramethyl tetravinylcyclotetrasiloxane, corresponding to a monocyclic organosiloxane of formula [R1,R2SiO2/2]n, wherein subscript n is 4.  Prior art does not teach the polyolefin composition of instant claims comprising a monocyclic organosiloxane of formula [R1,R2SiO2/2]n, wherein subscript n is 3, 5, or 6.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        May 27, 2022